



COURT OF APPEAL FOR ONTARIO

CITATION: Luangchaleun (Re), 2021 ONCA 398

DATE: 20210608

DOCKET: C68887

Doherty, Trotter and Thorburn JJ.A.

IN THE MATTER OF: KEVIN LUANGCHALEUN

AN APPEAL UNDER PART XX.1 OF THE
CODE

Ken J. Berger, for the appellant

Andrew Hotke, for the Attorney General for Ontario

Gavin S. MacKenzie, for the Person in Charge of Ontario
    Shores Centre for Mental Health Sciences

Heard: June 3, 2021 by video conference

On appeal against the disposition of the Ontario Review
    Board dated, October 13, 2020.

REASONS FOR DECISION

[1]

The Ontario Review Board (the Board) ordered the appellant detained in
    the Ontario Shores Centre for Mental Health Sciences by order dated October 13,
    2020. The appellant has been under the authority of the Board for about 11
    years. Among other conditions attached to the detention order, the Board
    allowed the appellant to live in the community in accommodation approved by
    the Person in Charge. The appellant is presently living in an approved
    accommodation. In the Boards view, residing in a controlled environment
    outside of the Hospital, but under the authority of the Board, offered the best
    hope for the appellants successful reintegration into the community.

[2]

Counsel for the appellant submits the order is unreasonable and asks
    this court to grant an absolute discharge, or alternatively a conditional
    discharge on conditions which would include a residence requirement.

[3]

Dr. Wong, the appellants treating psychiatrist, testified, that in her
    opinion, the appellant remained a significant threat to the safety of the
    public. The Board reviewed Dr. Wongs evidence (see reasons, at paras. 20-26)
    and ultimately explained why they accepted her opinion (reasons, paras. 27-30).

[4]

In its reasons, the Board acknowledged that Dr. Wong had seen
    improvement in the appellants mental condition in 2020. However, the Board
    observed, that as recently as the fall and winter of 2018/19, the appellant had
    stopped taking his medication while living in the community and used cocaine.
    He had to be readmitted to the Hospital.

[5]

Dr. Wong testified, that if the appellant received a discharge or any
    other order that would not allow him to be closely supervised and monitored in
    the community, he would probably stop taking his medication, fall away from treatment,
    and relapse into substance abuse. Dr. Wong testified, that were those events to
    occur, the appellant would be at high risk to engage in violent, criminal
    conduct, as he had in the past.

[6]

It is not this courts function to decide what disposition should have
    been made. The responsibility for making the decision lies with the Board. This
    court is charged with the responsibility of considering the reasonableness of
    the disposition arrived at by the Board: see
R. v. Owen
, [2003] 1
    S.C.R. 779.

[7]

We cannot say that the Boards disposition is unreasonable within the
    meaning of s. 672.78(1)(a). To the contrary, it rests on a reasoned acceptance
    of Dr. Wongs opinion. That opinion is amply supported in the Hospital records
    and in Dr. Wongs own observations.

[8]

The appeal is dismissed.

Doherty J.A.

G.T. Trotter J.A.

J.A. Thorburn J.A.


